Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 1 of 7 PageID: 793




                                                                [Docket Nos. 15 and 17]

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE



 ROTIMI AZU OWOH,

                  Plaintiff,
                                                        No. 21-320 (RMB/AMD)
 v.

 PHH MORTGAGE SERVICES                                          OPINION

                 Defendant.



APPEARANCES:

The Law Office of Rotimi Ohow
By:    Rotimi A. Owoh, Esq.
100 Overlook Drive
2nd Floor
PO Box 2439
Princeton, NJ 08540
       Attorney for Plaintiff

Blank Rome LLP
By:    Edward W. Chang, Esq.
       Jonathan F. Ball, Esq.
130 N. 18th St.
Philadelphia, PA 19103
       Attorneys for Defendant

BUMB, UNITED STATES DISTRICT JUDGE:

      This matter comes before the Court upon Plaintiff Rotimi Owoh’s (“Plaintiff” or

“Owoh”) Motion to Remand [Docket No. 15] and Defendant PHH Mortgage Services’

(“Defendant” or “PHH”) Motion to Dismiss [Docket No. 17]. For the reasons discussed




                                           1
Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 2 of 7 PageID: 794




herein, the Court will deny Plaintiff’s Motion to Remand and grant Defendant’s Motion to

Dismiss.

   I.      BACKGROUND

        This dispute concerns Plaintiff’s home loan and related bankruptcy. According to the

Amended Complaint, Defendant is the loan servicer for Plaintiff’s residential mortgage.

[Docket No. 14, at ¶ 5]. In a December 2019 billing statement, Defendant allegedly charged

Plaintiff $1,400.00 in “Outstanding Unpaid Fees, Returned Item Charges and Shortages.”

[Id. at ¶ 7]. Plaintiff claims that, the following month, he mailed a formal notice to

Defendant to dispute this additional charge. [Id. at ¶ 8]. Defendant did not remove the

charge, and Plaintiff mailed additional dispute notices in February, March, April, May,

June, July, September, and November. [Id. at ¶¶ 9-18]. Moreover, Plaintiff alleges that

Defendant then added an additional “past due payment” of $1,323.87. [Id. at ¶ 19].

        Plaintiff filed his Original Complaint in the Superior Court of New Jersey, and

Defendant removed to this Court. [See Docket No. 1]. In his original Complaint, Plaintiff

argued that the $1,400 charge on his account constitutes fraud, and he asserted a claim for

violations of federal laws against unfair and deceptive practices. [See id.] Shortly after

Defendant removed this action, Plaintiff filed an Amended Complaint. [Docket No. 14.] In

that Amended Complaint, Plaintiff dropped this federal claim and instead asserted only two

state law claims: violations of the New Jersey Consumer Fraud Act and Common Law

Fraud. Along with his Amended Complaint, Plaintiff filed the instant Motion to Remand.

In response, Defendant has requested that the Court retain supplemental jurisdiction over

the case and grant its Motion to Dismiss.




                                               2
Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 3 of 7 PageID: 795




   II.      STANDARD OF REVIEW

            A. Jurisdiction

         When a party files a complaint that includes related federal and state law claims, the

Court may exercise supplemental jurisdiction over the state law claims even when it would

otherwise lack subject-matter jurisdiction. 28 U.S.C. § 1367. “Once a court has decided to

exercise jurisdiction over the state claim . . . elimination of the federal claim does not

deprive the court of the constitutional power to adjudicate the pendent claim.” New Rock

Asset Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1505 (3d Cir.

1996). The Court “may decline to exercise supplemental jurisdiction . . . if . . . the district

court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). In addition, the Court “‘must decline’ to exercise supplemental jurisdiction in

such circumstances ‘unless considerations of judicial economy, convenience, and fairness to

the parties provide an affirmative justification for doing so.’” Stone v. Martin, 720 F. App’x

132, 136 (3d Cir. 2017) (quoting Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)).

            B. Failure to State a Claim

         To withstand a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 662. “[A]n unadorned, the

defendant-unlawfully-harmed-me accusation” does not suffice to survive a motion to

dismiss. Id. at 678. “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to


                                                3
Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 4 of 7 PageID: 796




relief’ requires more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478

U.S. 265, 286 (1986)).

          In reviewing a plaintiff’s allegations, the district court “must accept as true all well-

pled factual allegations as well as all reasonable inferences that can be drawn from them,

and construe those allegations in the light most favorable to the plaintiff.” Bistrian v. Levi,

696 F.3d 352, 358 n.1 (3d Cir. 2012). The Court may consider only the allegations in the

complaint, and “matters of public record, orders, exhibits attached to the complaint and

items appearing in the record of the case.” Oshiver v. Levin, Fishbein, Sedran & Berman, 38

F.3d 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty. Intermediate Unit v. Penn. Blue

Shield, 896 F.2d 808, 812 (3d Cir. 1990)).

   III.      ANALYSIS

             A. Supplemental Jurisdiction

          In his original Complaint, Plaintiff asserted a federal claim, for which this Court had

original jurisdiction, as well as state law claims. The Court then exercised supplemental

jurisdiction over Plaintiff’s state law claims, per 28 U.S.C. § 1367 (a), when Defendant

removed this action. So, under New Rock Asset Partners, L.P., 101 F.3d at 1505, Plaintiff’s

filing of an Amended Complaint that dropped his federal claim does not deprive this Court

of jurisdiction over his state claims. Thus, the Court may retain jurisdiction over this matter

for the best interests of judicial economy, convenience, and fairness to the parties.

          Here, the Court will continue to exercise supplemental jurisdiction over this matter.

The Court is very familiar with this case and has already expended the judicial resources to

review the pleadings and hold a pre-motion conference. Moreover, the Court finds no


                                                   4
Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 5 of 7 PageID: 797




reason to suggest that exercising supplemental jurisdiction will inconvenience or prejudice

the parties. Accordingly, Plaintiff’s Motion for Remand is denied.

           B. Motion to Dismiss

       In its Motion to Dismiss [Docket No. 17], Defendant argues that Plaintiff has failed

to satisfy the Federal Rule of Civil Procedure 9(b) pleading requirements for his fraud claim

and that Plaintiff has otherwise failed to state a claim. In response, Plaintiff contends that

Defendant is misrepresenting his bankruptcy proceedings.

       As a preliminary matter, the Court notes that Plaintiff’s claims arise, in large part,

from his 2019 Chapter 13 Bankruptcy Petition in the U.S. Bankruptcy Court for the District

of New Jersey [See Docket No. 17-2.] Documents filed in this bankruptcy are integral to

Plaintiff’s claims. Accordingly, the Court will consider these documents in resolving

Defendant’s Motion to Dismiss. See In re Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d

280, 287 (3d Cir. 1999).

       To state a claim under the New Jersey Consumer Fraud Act, a private party must

plead three elements: “(1) unlawful conduct by defendant; (2) an ascertainable loss by

plaintiff; and (3) a causal relationship between the unlawful conduct and the ascertainable

loss.” Shelton v. Restaurant.com Inc., 543 F. App’x 168, 170 (3d Cir. 2013) (quoting

Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 557 (2009)). An “ascertainable loss” is a

loss that is “quantifiable or measurable,” but “need not yet have been experienced as an out-

of-pocket loss to the plaintiff.” Thiedemann v. Mercedes-Benz USA, LLC, 183 N.J. 234,

248 (2005). Similarly, a claim for common law fraud has five elements: (1) a material

misrepresentation of a presently existing or past fact; (2) knowledge or belief by the

defendant of its falsity; (3) an intention that the other person rely on it; (4) reasonable


                                                5
Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 6 of 7 PageID: 798




reliance thereon by the other person; and (5) resulting damages. Gennari v. Weichert Co.

Realtors, 148 N.J. 582, 610 (1997).

        In addition, Federal Rule of Civil Procedure 9(b) imposes on plaintiffs a heightened

pleading requirement for allegations of fraud. Indeed, Rule 9(b) requires that, “in all

averments of fraud or mistake, the circumstances constituting the fraud or mistake shall be

stated with particularity.” Fed. R. Civ. P. 9(b). Stated differently, a plaintiff must “state the

circumstances of the alleged fraud with sufficient particularity to place the defendant on

notice of the precise misconduct with which it is charged.” Frederico v. Home Depot, 507

F.3d 188, 200 (3d Cir. 2007). Rule 9(b)’s requirements apply to claims under the New Jersey

Consumer Fraud Act as well. See Smajlaj v. Campbell Soup Co., 782 F. Supp. 2d 84, 98

(D.N.J. 2011) (citing F.D.I.C. v. Bathgate, 27 F.3d 850, 876–77 (3d Cir.1994)).

       Here, Plaintiff has failed to state a claim under the Consumer Fraud Act or for

common law fraud. Plaintiff has not alleged that Defendant’s inclusion of a $1,400 charge

on his mortgage bill was “unlawful conduct,” or was otherwise fraudulent. Instead, the

integral exhibits in this matter reveal that the $1,400 charge is a collection of post-petition

fees that Defendant incurred during Plaintiff’s Bankruptcy. Plaintiff seemingly agrees, at

least in part, that the $1,400 charge was related to his bankruptcy. But he argues a January

16, 2020, Bankruptcy Order extinguished any duty to pay the $1,400 charge. [See Docket

No. 22, at 4]. This is incorrect. The Bankruptcy Court’s January 16 Order does not address

nor extinguish the $1,400 in fees whatsoever. Although the Court takes no position on

whether the $1,400 charge was later extinguished, Plaintiff has not sufficiently alleged that

any Bankruptcy Court Order extinguished this debt.




                                                6
Case 1:21-cv-00320-RMB-AMD Document 28 Filed 08/04/21 Page 7 of 7 PageID: 799




         Furthermore, Plaintiff has not satisfied the Rule 9(b) pleading standards for either his

Consumer Fraud Act or his Common Law Fraud claims. Plaintiff’s sole allegation

purporting to establish fraud is that he disputed the charge and Defendant did not remove

the charge from subsequent bills. This is insufficient. As noted above, Plaintiff’s entire

argument relies on his misinterpretation of a Bankruptcy Court Order and he has made no

further allegations purporting to establish fraud. Taken together, Plaintiff has failed to

sufficiently allege his two claims.

   IV.      CONCLUSION

         Thus, for the foregoing reasons, Plaintiff’s Motion is DENIED, and Defendant’s

Motion is GRANTED. An appropriate Order accompanies this Opinion.




Dated: August 4, 2021                                s/Renée Marie Bumb
                                                     RENÉE MARIE BUMB
                                                     United States District Judge




                                                7
